DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-13 and 40 - 41 are pending.
	Claims 14-39 are cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.


Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.


The Examiner respectfully disagrees, noting that Second_Gheorghe (Para [0042-48], [0074], Fig. 4 (ref c)) teaches that vasodilation decreases (the peripheral blood vessels contract) when a driver's hands are cooled by a supply of cold air. This results in increased actual heat dissipation due to the increased thermal difference between the body and supply of cold air and the fact that heat flows from a hot area to a cold area. This agrees with Applicant's specification paragraphs 35-36, which state, "to increase the person's heat dissipation intensity, the controller may cause the air conditioner to blow, to the person, air with a temperature lower than or equal to a temperature around the person. This configuration simply and easily increases the person's heat dissipation intensity." One of ordinary skill in the art would interpret a "person's heat dissipation intensity" as being the heat dissipated from that person's body into surrounding cooler air, as opposed to the body's reaction to the cooler air by constricting blood vessels in an attempt to reduce heat loss/dissipation. 

	In Remarks p. 8, Applicant contends "paragraph [0048] of Gheorghe '029 discloses that constricted peripheral blood vessels are dilated to cause heat dissipation by moderately heating peripheral blood vessels of a hand etc. of a driver."
The Examiner respectfully disagrees, noting that Second_Gheorghe (Para [0048]) describes heat dissipation from the body core to the hands, not heat dissipation from the body to the surrounding air.

In Remarks p. 8, Applicant contends "that dilation indicated in the graphs (e.g., FIG. 4 (c)) of Gheorghe '029 should be interpreted as an increase in a heat dissipation intensity of a person, and 
The Examiner respectfully disagrees, noting that Second_Gheorghe (Para [0042-48], [0074], Fig. 4 (ref c)) teaches that vasodilation increases when a person is heated due to the body attempting to dissipate heat, as opposed to the actual amount of heat leaving the body, which would be increased actual heat dissipation due to the thermal difference between the body and surrounding air. The amount of time that the body is shown to have decreased vasodilation due to cooler surroundings and undergoing increased heat transfer/dissipation from the body to the cooler surrounding air, is longer than the amount of time that the body is shown to have increased vasodilation due to warmer surrounding air and undergoing decreased heat transfer/dissipation from the body to warmer surroundings.

The Applicant appears to be arguing that the heat dissipation intensity of a person is the attempt by the person's body to dissipate heat, not the intensity of heat that is actually dissipated to the surrounding environment. This seems contradictory to the disclosure in the specification paragraphs 35-38 that describe: "[0035] For example, to increase the person's heat dissipation intensity, the controller may cause the air conditioner to blow, to the person, air with a temperature lower than or equal to a temperature around the person. [0036] This configuration simply and easily increases the person's heat dissipation intensity. [0037] For example, to decrease the person's heat dissipation intensity, the controller may cause the air conditioner to blow, to the person, air with a temperature higher than a temperature around the person. [0038] This configuration simply and easily decreases the person's heat dissipation intensity."
The Examiner respectfully notes that the human body constricts, or decreases vasodilation of, blood vessels when in a colder environment in an attempt to reduce heat loss/dissipation by attempting .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 11-12, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gheorghe et al., Japanese Patent JP2012001056A (hereinafter Gheorghe) in view of Gheorghe et al., Japanese Patent JP2013012029 (hereinafter Second_Gheorghe), and in further view of Berckmans et al., US Patent Pub. US 2015/0038855 A1 (hereinafter Berckmans).

Claim 1
Gheorghe teaches a wakefulness inducing device (Gheorghe, Para [0001] - - Device to awaken a driver.), comprising: a controller that controls an air conditioner to alternate the person's heat dissipation intensity between a first heat dissipation intensity and a second heat dissipation intensity lower than the first heat dissipation intensity. (Gheorghe, Para [0045-48] - - A controller that controls an air conditioner to alternate a person’s body heat loss/”heat dissipation intensity” between a first body temperature/”heat dissipation intensity” and a second higher body temperature/”lower heat dissipation intensity”.)
However Gheorghe fails to specify wherein the controller alternates the person's heat dissipation intensity by controlling the air conditioner based on the person's heat dissipation intensity obtained by the heat dissipation intensity obtainer to set a first time period longer than a second time period, the first time period being a time period in which the person's heat dissipation intensity increases from the second heat dissipation intensity to the first heat dissipation intensity and remains at the first heat dissipation intensity, and the second time period being a time period in which the person's heat dissipation intensity decreases from the first heat dissipation intensity to the second heat dissipation intensity and remains at the second heat dissipation intensity. 
But Second_ Gheorghe teaches wherein the controller alternates the person's heat dissipation intensity by controlling the air conditioner based on the person's heat dissipation intensity obtained by the heat dissipation intensity obtainer to set a first time period longer than a second time period , the first time period being a time period in which the person's heat dissipation intensity increases from the second heat dissipation intensity to the first heat dissipation intensity and remains at the first heat dissipation intensity (Second_Gheorghe, Para [0043] - - The control system determines an amount of time/”first time period” in which a person’s temperature/”heat dissipation intensity” changes from a higher body temperature/”second heat dissipation intensity” to a lower body temperature/”first heat dissipation intensity”, where the body’s vasodilation is decreased, and remains at the decreased level, in colder surroundings due to increased heat loss.), and the second time period being a time period in which the person's heat dissipation intensity decreases from the first heat dissipation intensity to the second heat dissipation intensity and remains at the second heat dissipation intensity. (Second_Gheorghe, Para [0043] - - The control system determines an amount of time/”first time period” in which a person’s temperature/”heat dissipation intensity” changes from a lower body temperature/”first heat dissipation intensity” to a higher body temperature/”second heat dissipation intensity”, where the body’s vasodilation is increased, and remains at the increased level, in warmer surroundings due to decreased heat loss.)
Gheorghe and Second_Gheorghe are analogous art because they are from the same field of endeavor.  They relate to systems that detect drowsy drivers.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above system that detects a drowsy driver, as taught by 
One of ordinary skill in the art would have been motivated to do this modification in order to increase the arousal of a subject by cooling the subject for a longer amount of time, as suggested by Second_Gheorghe (Para [0038]).
But the combination of Gheorghe and Second_Gheorghe fails to specify a heat dissipation intensity obtainer that obtains a heat dissipation intensity of a person from a heat dissipation intensity sensor.
However Berckmans teaches a heat dissipation intensity obtainer that obtains a heat dissipation intensity of a person from a heat dissipation intensity sensor. (Berckmans, Para [0068] - - A device/”heat dissipation intensity obtainer” uses a sensor to obtain the temperature as a measure for body heat loss/”heat dissipation intensity” of a person)
Gheorghe, Second_Gheorghe and Berckmans are analogous art because they are from the same field of endeavor.  They relate to systems that detect drowsy drivers.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system that detects a drowsy driver, as taught by Gheorghe and Second_Gheorghe, and further incorporating the sensor that detects body temperature, as taught by Berckmans.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an operator is becoming drowsy by using a sensor to determine body temperature, as suggested by Berckmans (Para [006]).

Claim 3
 teaches all the limitations of the base claims as outlined above.  
The combination of Gheorghe, Second_Gheorghe and Berckmans further teaches to increase the person's heat dissipation intensity, the controller causes the air conditioner to blow, to the person, air with a temperature lower than or equal to a temperature around the person. (Gheorghe, Para [0011] - - The controller causes the air conditioner to blow cooled air/”air with a temperature lower than a temperature around the person” on the person.)

Claim 4
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
The combination of Gheorghe, Second_Gheorghe and Berckmans further teaches to decrease the person's heat dissipation intensity, the controller causes the air conditioner to blow, to the person, air with a temperature higher than a temperature around the person. (Gheorghe, Para [0011] - - The controller causes the air conditioner to blow heated air/”air with a temperature higher than a temperature around the person” on the person.)

Claim 6
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
The combination of Gheorghe, Second_Gheorghe and Berckmans further teaches an awakeness level obtainer that obtains a level of awakeness of the person, wherein the controller determines whether or not the person's level of awakeness obtained by the awakeness level obtainer meets a predetermined criterion, and starts controlling the air conditioner, if the person's level of awakeness obtained by the awakeness level obtainer meets the predetermined criterion. (Gheorghe, Para [0011], [0014] - - An arousal level determination unit/”awakeness level obtainer” determines the level of arousal/awakeness of a driver/person and if the level of arousal/awakeness meets a predetermined level/criterion and starts controlling the air conditioner.)

Claim 7
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
The combination of Gheorghe, Second_Gheorghe and Berckmans further teaches a determiner that determines a level of ease of awakening of the person, wherein the controller controls the air conditioner based on a result of determination by the determiner. (Gheorghe, Para [0019], [0033] - - Determining the amount of time needed/ease to induce a normal arousal/awakening level and controlling the air conditioner based on the result.)

Claim 8
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
Second_Gheorghe further teaches an identification information obtainer that obtains identification information for identifying the person; and a memory that stores the person's level of ease of awakening in association with the person; wherein the controller causes the memory to store the person's level of ease of awakening obtained by the awakeness level obtainer in association with the person indicated by the identification information obtained by the identification information obtainer. (Second_Gheorghe, Para [0054] - - Database/memory storing identification information of a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system that detects a drowsy driver, as taught by Gheorghe, Second_Gheorghe and Berckmans, and further incorporating the database storing individual information, as taught by Second_Gheorghe.  
One of ordinary skill in the art would have been motivated to do this modification in order to make the change in arousal state effective by accounting for individual differences by using a database storing individual information, as suggested by Second_Gheorghe (Para [0054]).

Claim 11
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
Second_Gheorghe further teaches a feeling information obtainer that obtains feeling information indicating a feeling of the person, wherein the controller controls the air conditioner based on the feeling information obtained by the feeling information obtainer. (Second_Gheorghe, Para [0012-14], [0048-50] - - System obtains the arousal/feeling as an irritated or drowsy state of the driver/person and controls the air conditioner according to the arousal/feeling state.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system that detects a drowsy driver, as taught by Gheorghe, Second_Gheorghe and Berckmans, and further incorporating the air conditioner response based on the arousal state, as taught by Second_Gheorghe.  


Claim 12
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
The combination of Gheorghe, Second_Gheorghe and Berckmans further teaches the air conditioner. (Gheorghe, Para [0045-48] - - An air conditioner.)
Berckmans further teaches the heat dissipation intensity sensor. (Berckmans, Para [0068] - - A device/”heat dissipation intensity obtainer” uses a sensor to obtain the temperature as a measure for body heat loss/”heat dissipation intensity” of a person)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system that detects a drowsy driver, as taught by Gheorghe, Second_Gheorghe and Berckmans, and further incorporating the sensor that detects body temperature, as taught by Berckmans.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an operator is becoming drowsy by using a sensor to determine body temperature, as suggested by Berckmans (Para [006]).

Claim 40
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
 further teaches the controller causes the air conditioner to perform a rotation which changes, in turn, a body region of the person to which the air conditioner blows air. (Gheorghe, Para [0039-43] - - An air conditioner alternates/rotates a direction to change the part/region of the body to which the air conditioner blows air.)

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gheorghe et al., Japanese Patent JP2012001056A (hereinafter Gheorghe) in view of Gheorghe et al., Japanese Patent JP2013012029 (hereinafter Second_Gheorghe), in view of Berckmans et al., US Patent Pub. US 2015/0038855 A1 (hereinafter Berckmans) as applied to Claims 1, 3-4, 6-8, 11-12, and 40 above, and in further view of Wood-Eyre, US Patent Num. US 8022831 B1 (hereinafter Wood-Eyre).

Claim 5
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
The combination of Gheorghe, Second_Gheorghe and Berckmans further teaches the controller causes the air conditioner to selectively execute a plurality of operating modes, among which values of at least one of the first heat dissipation intensity, the second heat dissipation intensity, the first time period, or the second time period are different (Gheorghe, Para [0011] - - The controller causes the air conditioner to operate in multiple operating modes to blow heated or cooled air/”first or second heat dissipation intensity” onto a subject.),
But the combination of Gheorghe, Second_Gheorghe and Berckmans fails to specify the wakefulness inducing device further comprises a receiver that receives, from the person, an instruction indicating one of the plurality of operating modes, and the controller causes the air conditioner to execute the one of the plurality of operating modes indicated by the instruction received by the receiver from the person.
However Wood-Eyres teaches the wakefulness inducing device further comprises a receiver that receives, from the person, an instruction indicating one of the plurality of operating modes, and the controller causes the fatigue management system to execute the one of the plurality of operating modes indicated by the instruction received by the receiver from the person. (Wood-Eyres, Col 6, Lines 15-44; Col 9, Lines 30-56 - - Receiving instructions from a person regarding the operating modes and execution of an operating mode of the fatigue management system.)
Gheorghe, Second_Gheorghe, Berckmans, and Wood-Eyres are analogous art because they are from the same field of endeavor.  They relate to systems that detect drowsy drivers.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system that detects a drowsy driver, as taught by Gheorghe, Second_Gheorghe and Berckmans, and further incorporating the operating mode based on user input, as taught by Wood-Eyres.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if an operator is becoming drowsy without use of disruptive alarms by setting the operating mode based on user input, as suggested by Wood-Eyres (Col 1, Lines 10-20).

Claim 9
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
The combination of Gheorghe, Second_Gheorghe and Berckmans further teaches while controlling the air conditioner based on the person's heat dissipation intensity obtained by the heat dissipation intensity obtainer, the controller further controls the environmental condition control device to alternate the person's heat dissipation intensity. (Gheorghe, Para [0045-48] - - A controller that controls an air conditioner to alternate a person’s body heat loss/”heat dissipation intensity” between a first body temperature/”heat dissipation intensity” and a second higher body temperature/”lower heat dissipation intensity”.)
But the combination of Gheorghe, Second_Gheorghe and Berckmans fails to specify the controller further controls an environmental condition control device that controls an environmental condition around the person, the environmental condition around the person is at least one of an illuminance of environmental light around the person, a color temperature of the environmental light, an oxygen concentration around the person, a carbon dioxide concentration around the person, music provided for the person, vibration applied to the person, an opening/closing state of a window located near the person, or an opening/closing state of a curtain located near the person. 
However Wood-Eyres teaches the controller further controls an environmental condition control device that controls an opening/closing state of a window located near the person. (Wood-Eyres, Col 7, Lines 47-60 - - Software system controls the opening of a window near the driver/person.)
Gheorghe, Second_Gheorghe, Berckmans, and Wood-Eyres are analogous art because they are from the same field of endeavor.  They relate to systems that detect drowsy drivers.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system that detects a drowsy driver, as taught by Gheorghe, Second_Gheorghe and Berckmans, and further incorporating the opening of a window, as taught by Wood-Eyres.  
One of ordinary skill in the art would have been motivated to do this modification in order to bring a driver out of a drowsy state by opening a window, as suggested by Wood-Eyres (Col 7, Lines 30-38).

Claim 10
The combination of Gheorghe, Second_Gheorghe, Berckmans, and Wood-Eyres teaches all the limitations of the base claims as outlined above.  
The combination of Gheorghe, Second_Gheorghe, Berckmans, and Wood-Eyres further teaches an environmental information obtainer that obtains environmental information indicating the environmental condition around the person from at least one of a temperature sensor, a humidity sensor, an illuminance sensor, a color temperature sensor, an air flow speed sensor, an oxygen concentration sensor, a carbon dioxide concentration sensor, a vibration sensor, or a microphone, wherein the controller controls the environmental condition control device based on the environmental information obtained by the environmental information obtainer. (Gheorghe, Para [0040] - - Environmental information consisting of the temperature is obtained from a temperature sensor and is used to control the air conditioner/”environmental condition control device”.)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gheorghe et al., Japanese Patent JP2012001056A (hereinafter Gheorghe) in view of Gheorghe et al., Japanese Patent JP2013012029 (hereinafter Second_Gheorghe), in view of Berckmans et al., US Patent Pub. US 2015/0038855 A1 (hereinafter Berckmans) as applied to Claims 1, 3-4, 6-8, 11-12, and 40 above, and in further view of Baker et al., US Patent Pub. US 2009/0216509 A1 (hereinafter Baker).

Claim 2
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
 the first heat dissipation intensity is 45 W/m2 or lower, and the second heat dissipation intensity is 25 W/m2 or higher.
However Baker teaches a first heat dissipation intensity is 45 W/m2 or lower, and the second heat dissipation intensity is 25 W/m2 or higher. (Baker, Para [0069] - - Heat flux levels/”heat dissipation intensity” including an MET of 44.7 W/m2/”45 W/m2 or lower” and a BMR of 45.7 W/m2/”25 W/m2 or higher”.)
Gheorghe, Second_Gheorghe, Berckmans, and Baker are analogous art because they are from the same field of endeavor.  They relate to systems that utilize thermal discomfort of a person.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system that utilizes thermal discomfort of a person, as taught by Gheorghe, Second_Gheorghe and Berckmans, and further incorporating the heat flux levels, as taught by Baker.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a level of thermal strain that causes discomfort to a person by incorporating the heat flux levels, as suggested by Baker (Para [0001]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gheorghe et al., Japanese Patent JP2012001056A (hereinafter Gheorghe) in view of Gheorghe et al., Japanese Patent JP2013012029 (hereinafter Second_Gheorghe), in view of Berckmans et al., US Patent Pub. US 2015/0038855 A1 (hereinafter Berckmans) as applied to Claims 1, 3-4, 6-8, 11-12, and 40 above, and in further view of Chang, US Patent Pub. US 2013/0304328 A1 (hereinafter Chang).

Claim 13
The combination of Gheorghe, Second_Gheorghe and Berckmans teaches all the limitations of the base claims as outlined above.  
But the combination of Gheorghe, Second_Gheorghe and Berckmans fails to specify the heat dissipation intensity sensor includes a thermal image sensor.
Howerver Chang teaches the heat dissipation intensity sensor includes a thermal image sensor. (Chang, Para [0035] - - A thermal camera/”thermal image sensor” captures thermal images.)
Gheorghe, Second_Gheorghe, Berckmans, and Chang are analogous art because they are from the same field of endeavor.  They relate to systems that detect drowsy drivers.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system that detects a drowsy driver, as taught by Gheorghe, Second_Gheorghe and Berckmans, and further incorporating the thermal camera, as taught by Chang.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect a driver in a drowsy state by using a thermal camera, as suggested by Chang (Para [0035]).


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Gheorghe et al., Japanese Patent JP2012001056A (hereinafter Gheorghe) in view of Gheorghe et al., Japanese Patent JP2013012029 (hereinafter Second_Gheorghe), in view of Berckmans et al., US Patent Pub. US 2015/0038855 A1 (hereinafter Berckmans) as applied to Claims 1, 3-4, 6-8, 11-12, and 40 above, and in further view of Fung, US Patent Pub. US 20140371984 A1 (hereinafter Fung).

Claim 41
 teaches all the limitations of the base claims as outlined above.  
But the combination of Gheorghe, Second_Gheorghe and Berckmans fails to specify the controller controls the air conditioner to cause the air conditioner to perform only control for decreasing a surface temperature of the person, to repeatedly alternate the person's heat dissipation intensity.
However Fung teaches the controller controls the air conditioner to cause the air conditioner to perform only control for decreasing a surface temperature of the person, to repeatedly alternate the person's heat dissipation intensity. (Fung, Para [0210] - - A response system/controller controls an air conditioner to decrease cabin/body temperature causing the person’s heat dissipation intensity to alternate as the air conditioner is turned on and off.)
Gheorghe, Second_Gheorghe, Berckmans, and Fung are analogous art because they are from the same field of endeavor.  They relate to systems that detect drowsy drivers.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system that detects a drowsy driver, as taught by Gheorghe, Second_Gheorghe and Berckmans, and further incorporating the response system control of an air conditioner to decrease cabin temperature causing the person’s heat dissipation intensity to alternate as the air conditioner is turned on and off, as taught by Fung.  
One of ordinary skill in the art would have been motivated to do this modification in order to modify operation of a vehicle system when a drowsy driver is detected by using the response system control of an air conditioner to decrease cabin temperature causing the person’s heat dissipation intensity to alternate as the air conditioner is turned on and off, as suggested by Fung (Abstract).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ranganathan et al, US Patent Pub. US 20090306536 A1 relates to Claim 2 concerning thermal stress experienced by a person.
Inoue et al., Japanese Patent JP2005075198A relates to Claims 1, and 3-13 concerning monitoring a driver for drowsy driving and a system to wake the driver.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119